NOTE: ThiS order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LAWRENCE E. WOZNICK,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7066

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-3013, Judge William A.
Moorman.

Before LOURIE, SCHALL and DYK, Circuit Judges.
PER CURIAM.
0 R D E R

Lawrence E. Woznick has appealed from a decision of
the United States Court of Appeals for Veterans Claims
(Veterans Court), denying a petition for a writ of manda-
mus. That petition requested the Veterans Court to
direct the Secretary of Veterans Affairs to issue a Snp-
plemental Statement of the Case (SSOC) and expedite the
adjudication of his pending claims seeking additional

WOZNICK V. SHINSEKI 2

disability benefits Upon review of the parties’ briefs, this
court considers whether the judgment of the Veterans
Court should be summarily affirmed.

In its order denying the petition for a writ of manda-
mus, the Veterans Court noted that Woznick had been
granted service connection for prostatitis, including
special monthly compensation, that an SSOC had been
issued in his case, and that the Board of Veterans’ Ap-
peals had contacted Woznick to indicate that his claims
file had been received and that his appeal was docketed.
Although the claims seeking additional disability benefits
have not been finally disposed of by the Board, the Veter-
ans Court noted that the case had been actively devel-
oped. The court added that any delay in adjudication did
not amount to an arbitrary refusal to act, and all out-
standing issues would be adjudicated in a timely fashion.
The court therefore held that Woznick had not met his
burden of demonstrating the right to mandamus relief,
and therefore denied the petition.

This court reviews the Veterans Court’s denial of a
claimant’s petition for a writ of mandamus for an abuse of
discretion. See Lamb u. Principi, 284 F.Sd 1378, 1384
(Fed. Cir. 2002). The standard for obtaining mandamus
relief before the Veterans Court is an exacting one, re-
quiring the petitioner to establish that he or she had no
other adequate alternative means to attain the desired
relief, and a clear and undisputable right to the Writ. Id.
at 1383.

The Veterans Court clearly did not abuse its discre-
tion in determining that Woznick failed to satisfy the
exacting standard for mandamus relief, The claims here
have been actively developed in light of Woznick’s asser-
tions that higher disability ratings _were warranted and
the agency’s own efforts in adjudicating the claims to
their optimum. Under those circumstances, the delay in
obtaining a final decision is attributable to making sure

3 WOZNICK V. SHINSEKI

that proper procedure has been followed. The court
therefore discerns no abuse of discretion in the Veterans
Court’s decision.

Woznick argues that the delay in processing his
claims amounts to a violation of his due process rights,
but this argument is without merit. Due process ensures
a party a meaningful right to be heard with respect to the
denial of important government benefits, including veter-
ans’ disability benefits. See Cushman u. Shrlnseki, 576
F.Sd 1290, 1298-1300 (Fed. Cir. 2009). There is no indica-
tion here that Woznick has been deprived of a meaningful
right to be heard regarding his claims, and it appears that
in due course all outstanding issues will be adjudicated.

Accordingly,
IT Is ORDER_EI) THAT:

(1) The judgment of the Veterans Court is summarily
affirmed `

(2) Each side shall bear its own costs.

FOR THE COURT

AUG 03 2012 /S/ Jan Horbaiy
Date J an Horbaly
Clerk

cc: Lawrence E. Woznick

Vincent D. Phillips, Esq.
03
523 “steifl’i§_tstt

AUG 0 8 2012
JAN HDHBA|.Y
CLEHK